Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
Claims 41-52 are pending in the application. Claims1-40 were previously cancelled in a preliminary amendment filed June 21, 2021.   Thus, claims 41-52  have been examined as the subject matter of record.


Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d),  or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed  02/11/2021 is a continuation of 16238037, filed 01/02/2019. 16238037 is a division of 15101374, filed 06/02/2016.  15101374 is a national stage entry of PCT/US2014/068558 with an international filing date of 12/04/2014.  PCT/US2014/068558 claims priority from US Provisional Application 61911516, filed 12/04/2013 and claims priority from US Provisional Application 61954840, filed 03/18/2014.
Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
     I. Claims 41,42,46 and 49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,2, and 4 of U.S. Patent No. 10,757,946 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by US Patent 10,757,946 (“946“).
Instant claim 41 is directed to a  composition for treating a plant or plant part to improve plant yield, plant insect resistance, plant fungal disease resistance, and/or to improve lettuce production, wherein said composition is essentially free of contaminating microorganisms, and comprises (i) a deposited Methylobacterium selected from the group consisting of NLS0017 (NRRL B-50931), NLS0020 (NRRL B-50930), NLS0021 (NRRL B-50939), NLS0037 (NRRL B-50941), NLS0038 (NRRL B-50942), NLS0042 (NRRL B-50932), NLS0046 (NRRL B-50929), NLS0062 (NRRL B- 50937), NLS0064 (NRRL B-50938), NLS0065 (NRRL B-50935), NLS0066 (NRRL B-50940), NLS0068 (NRRL B-50934), NLS0069 (NRRL B-50936), and NLS0089 (NRRL B-509330; (ii) a derivative of deposited Methylobacterium NLS0017 (NRRL B-50931), NLS0020 (NRRL B- 50930), NLS0021 (NRRL B-50939), NLS0037 (NRRL B-50941), NLS0038 (NRRL B-50942), NLS0042 (NRRL B-50932), NLS0046 (NRRL B-50929), NLS0062 (NRRL B-50937), NLS0064 (NRRL B-50938), NLS0065 (NRRL B-50935), NLS0066 (NRRL B-50940), NLS0068 (NRRL B-50934), NLS0069 (NRRL B-50936), or NLS0089 (NRRL B-50933) obtained by selection or by mutagenesis and selection of said deposited Methylobacterium; or (iii) a genetically transformed strain obtained from a deposited Methylobacterium selected from the group consisting of NLS0017 (NRRL B-50931), NLS0020 (NRRL B-50930), NLS0021 (NRRL B-50939), NLS0037 (NRRL B-50941), NLS0038 (NRRL B-50942), NLS0042 (NRRL B-50932), NLS0046 (NRRL B-50929), NLS0062 (NRRL B-50937), NLS0064 (NRRL B- 50938), NLS0065 (NRRL B-50935), NLS0066 (NRRL B-50940), NLS0068 (NRRL B-50934), NLS0069 (NRRL B-50936), and NLS0089 (NRRL B-509330); and wherein said composition further comprises a carrier.
Claims 1, 2, and 4 of U.S. Patent No. 10,757,946 are directed to a dried composition that is substantially free of water, essentially free of water, or essentially dry, wherein said composition comprises a mono-culture of Methylobacterium at a titer of at least 5×10.sup.8 colony forming units per gram of the dried composition and sucrose, wherein the Methylobacterium is selected from the group consisting of NLS0017 (NRRL B-50931), NLS0020 (NRRL B-50930), NLS0021 (NRRL B-50939), NLS0037 (NRRL B-50941), NLS0038 (NRRL B-50942), NLS0042 (NRRL B-50932), NLS0046 (NRRL B-50929), NLS0062 (NRRL B-50937), NLS0064 (NRRL B-50938), NLS0065 (NRRL B-50935), NLS0066 (NRRL B-50940), NLS0068 (NRRL B-50934), NLS0069 (NRRL B-50936), and NLS0089 (NRRL B-50933) and wherein said composition is prepared by drying a biphasic mixture by lyophilization or spray drying, wherein said biphasic mixture comprises: (i) a mono-culture of Methylobacterium adhered to an insoluble or partially soluble particulate solid substance comprising a plurality of particles of about 1 micron to about 1000 microns in average length or average diameter by having been axenically grown on the solid substance, wherein said mono-culture-of Methylobacterium is essentially free of contaminating microorganisms and can colonize a plant and/or a plant part, and (ii) sucrose at a concentration of about 4.6% (w/v) to 7% (w/v), and wherein at least about 50%, 60%, or 70% of Methylobacterium cells in the dried composition are viable after at least 75 days at room temperature.
The difference between the claims of the instant application and the claims of US Patent “946” is that the instant claims recite a composition used to treat lettuce and the patented claims do not recite using the claimed composition on lettuce.  However, the disclosure of the patent teaches using the composition on lettuce.  In view of Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 U.S.P.Q.2d 1797 (Fed.Cir. 2010), the specification is relevant to determining the coverage of the claims, which is at the heart of the obviousness-type double patenting analysis.   Specifically, the Court stated: “where a patent features a claim directed to a compound, a court must consider the specification because the disclosed uses of the compound affect the scope of the claim for obviousness-type double patenting purposes…. Specifically, the specification's disclosure may be used to determine whether a claim "merely define[s] an obvious variation of what is earlier disclosed and claimed," "to learn the meaning of [claim] terms," and to "interpret[] the coverage of [a] claim." Id. As we recognized in Geneva, a court considering a claim to a compound must examine the patent's specification to ascertain the coverage of the claim, because a claim to a compound "[s]tanding alone . . . does not adequately disclose the patentable bounds of the invention." 349 F.3d at 1385. In examining the specification of the earlier patent, the court must consider "the compound's disclosed utility."
From this extensive overlap of subject matter, one of ordinary skill in the art would recognize that the same product is produced in US Patent (‘092).  Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that 1, 2, and 4 of U.S. Patent No. 10,757,946 and claims 41,42,46 and 49 in the instant application are obvious variants, and they are not patentability distinct.


    lI. Claims 41,48,49,51 and 52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4,8 and 9 of U.S. Patent No. 11,278,029 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by US Patent 11,278,029 B2 (“029“).
Instant claim 41 is directed to a  is directed to a  composition for treating a plant or plant part to improve plant yield, plant insect resistance, plant fungal disease resistance, and/or to improve lettuce production, wherein said composition is essentially free of contaminating microorganisms, and comprises (i) a deposited Methylobacterium selected from the group consisting of NLS0017 (NRRL B-50931), NLS0020 (NRRL B-50930), NLS0021 (NRRL B-50939), NLS0037 (NRRL B-50941), NLS0038 (NRRL B-50942), NLS0042 (NRRL B-50932), NLS0046 (NRRL B-50929), NLS0062 (NRRL B- 50937), NLS0064 (NRRL B-50938), NLS0065 (NRRL B-50935), NLS0066 (NRRL B-50940), NLS0068 (NRRL B-50934), NLS0069 (NRRL B-50936), and NLS0089 (NRRL B-509330; (ii) a derivative of deposited Methylobacterium NLS0017 (NRRL B-50931), NLS0020 (NRRL B- 50930), NLS0021 (NRRL B-50939), NLS0037 (NRRL B-50941), NLS0038 (NRRL B-50942), NLS0042 (NRRL B-50932), NLS0046 (NRRL B-50929), NLS0062 (NRRL B-50937), NLS0064 (NRRL B-50938), NLS0065 (NRRL B-50935), NLS0066 (NRRL B-50940), NLS0068 (NRRL B-50934), NLS0069 (NRRL B-50936), or NLS0089 (NRRL B-50933) obtained by selection or by mutagenesis and selection of said deposited Methylobacterium; or (iii) a genetically transformed strain obtained from a deposited Methylobacterium selected from the group consisting of NLS0017 (NRRL B-50931), NLS0020 (NRRL B-50930), NLS0021 (NRRL B-50939), NLS0037 (NRRL B-50941), NLS0038 (NRRL B-50942), NLS0042 (NRRL B-50932), NLS0046 (NRRL B-50929), NLS0062 (NRRL B-50937), NLS0064 (NRRL B- 50938), NLS0065 (NRRL B-50935), NLS0066 (NRRL B-50940), NLS0068 (NRRL B-50934), NLS0069 (NRRL B-50936), and NLS0089 (NRRL B-509330); and wherein said composition further comprises a carrier..
Claims 1-4,8 and 9 of U.S. Patent No. 11,278,029 are directed to a  method for suppressing a disease caused by a plant pathogenic fungus, wherein said method comprises applying a composition comprising a Methylobacterium strain comprising NLS0089 (NRRL B-50933) to a plant or a plant part in an amount that provides for reduction of incidence and/or severity of disease caused by said plant pathogenic fungus in said plant, plant part, or a plant grown from the plant part relative to incidence and/or severity of disease in a control plant, control plant part, or control plant grown from the control plant part that had not received an application of said composition.
The difference between the claims of the instant application and the claims of US Patent “029” is that the instant claims recite a composition and the patented claims recite a method of using a composition.  However, the disclosure of the patent teaches the claimed composition.  In view of Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 U.S.P.Q.2d 1797 (Fed.Cir. 2010), the specification is relevant to determining the coverage of the claims, which is at the heart of the obviousness-type double patenting analysis.   Specifically, the Court stated: “where a patent features a claim directed to a compound, a court must consider the specification because the disclosed uses of the compound affect the scope of the claim for obviousness-type double patenting purposes…. Specifically, the specification's disclosure may be used to determine whether a claim "merely define[s] an obvious variation of what is earlier disclosed and claimed," "to learn the meaning of [claim] terms," and to "interpret[] the coverage of [a] claim." Id. As we recognized in Geneva, a court considering a claim to a compound must examine the patent's specification to ascertain the coverage of the claim, because a claim to a compound "[s]tanding alone . . . does not adequately disclose the patentable bounds of the invention." 349 F.3d at 1385. In examining the specification of the earlier patent, the court must consider "the compound's disclosed utility."
From this extensive overlap of subject matter, one of ordinary skill in the art would recognize that the same product is produced in US Patent (‘092).  Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that 1-3,8,10, 11,13 and 14 of U.S. Patent No. 11,278,092  and claims 47,50,58 and 62 in the instant application are obvious variants, and they are not patentability distinct.

Claim Rejections - 35 U.S.C. §101
	The following is a quotation of 35 U.S.C. §101 that form the basis for the rejections under this section made in this Office action: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 41-52 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
I.  As written, the claims are drawn to a composition for treating a plant or plant part to improve plant yield, plant insect resistance, plant fungal disease resistance, and/or to improve lettuce production, wherein said composition is essentially free of contaminating microorganisms, and comprises (i) a deposited Methylobacterium selected from the group consisting of NLS0017 (NRRL B-50931), NLS0020 (NRRL B-50930), NLS0021 (NRRL B-50939), NLS0037 (NRRL B-50941), NLS0038 (NRRL B-50942), NLS0042 (NRRL B-50932), NLS0046 (NRRL B-50929), NLS0062 (NRRL B- 50937), NLS0064 (NRRL B-50938), NLS0065 (NRRL B-50935), NLS0066 (NRRL B-50940), NLS0068 (NRRL B-50934), NLS0069 (NRRL B-50936), and NLS0089 (NRRL B-509330; (ii) a derivative of deposited Methylobacterium NLS0017 (NRRL B-50931), NLS0020 (NRRL B- 50930), NLS0021 (NRRL B-50939), NLS0037 (NRRL B-50941), NLS0038 (NRRL B-50942), NLS0042 (NRRL B-50932), NLS0046 (NRRL B-50929), NLS0062 (NRRL B-50937), NLS0064 (NRRL B-50938), NLS0065 (NRRL B-50935), NLS0066 (NRRL B-50940), NLS0068 (NRRL B-50934), NLS0069 (NRRL B-50936), or NLS0089 (NRRL B-50933) obtained by selection or by mutagenesis and selection of said deposited Methylobacterium; or (iii) a genetically transformed strain obtained from a deposited Methylobacterium selected from the group consisting of NLS0017 (NRRL B-50931), NLS0020 (NRRL B-50930), NLS0021 (NRRL B-50939), NLS0037 (NRRL B-50941), NLS0038 (NRRL B-50942), NLS0042 (NRRL B-50932), NLS0046 (NRRL B-50929), NLS0062 (NRRL B-50937), NLS0064 (NRRL B- 50938), NLS0065 (NRRL B-50935), NLS0066 (NRRL B-50940), NLS0068 (NRRL B-50934), NLS0069 (NRRL B-50936), and NLS0089 (NRRL B-509330).
Microibial isolate species are products of nature per se. Consequently, the claims do not embody patentable subject matter as defined in 35 U.S.C. §101. See, e.g., American Wood v. Fiber Disintegrating Co., 90 U.S. 566 (1974); American Fruit Growers v. Brogdex Co., 283 U.S. 1 (1931); Funk Brothers Seed. Co. v. Kalo Innoculant Co. 33 U.S. 127 (1948); Diamond v. Chakrabarty, 206 U.S.P.Q. 193 (1980) and according to guidance in Federal Register /Vol. 79, No. 241 /Tuesday, December 16, 2014 .  The claimed invention is not directed to patent eligible subject matter based upon an analysis with respect to the claims as a whole. This is because the claim(s) do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
Analysis: 

II. The claimed invention is a composition of matter.
III. The claim is directed to a nature-based product limitation, and/or a concept that is similar to those found by the courts to be an exception.  
1.	(a) The limitation(s) in the claim that set(s) forth or describe(s) a nature-based product is: “Methylobacterium NLS0020, deposited as NRRL B-50930”.  
(b) Each of these microbial species is in the natural form as they are isolates of Methylobacterium . None of the microbial species has been genetically engineered or otherwise modified from its natural form by the hand of man. Applicant cannot patent a natural species of microbe or mixtures of 5 or more natural species of microbe (see Funk Bros. Seed Co. v. Kalo Inoculant Co. 333 U.S. 127 (1948)). 
(c) Based on a comparison of the claimed nature-based product limitation to its counterpart to determine whether it does or does not exhibit markedly different characteristics as compared to the counterpart in its natural state, the nature-based product lacks markedly different characteristics (and thus is a product of nature exception) because the components produced as a result of microbial species.
IV. 	2.The claims as a whole does not amount to significantly more than the judicial exception, i.e., the product of nature, law of nature, natural phenomenon, or abstract idea because the claim is directed to a product of nature comprising a combination of component elements that occur together in nature as claimed (i.e., Methylobacterium NLS0020, deposited as NRRL B-50930).   Thus, there are no other elements in the claim in addition to the exception. This judicial exception is not integrated into a practical application because the claim is directed merely to a mixture of 5 or more natural species of microbe selected from among those recited. No microbial species in the combination acquires markedly different characteristics or a different function, each performs in its own natural way. There is no machine and there is no transformation. Their use in combination does not improve in any way their natural functioning, and each microbial species thus functions quite independently of the hand of man. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Indeed, it has long been well within the skill of the ordinary mechanic in the art to produce mixtures of microbial species (see Funk Bros. Seed Co. v. Kalo Inoculant Co. 333 U.S. 127 (1948)).
Claims 42 and 43 depend from claim 41 and further discloses composition is an essentially dry product having about 5% or less water content wherein the product is dried by lyophilization or spray drying and the limitations of claim 42 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 44-47 depend from claim 41 and further discloses that the composition further comprises a component that enhances product efficacy or enhances ease of product application to a plant or plant part and the limitations of claims 44-47 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 48,50 and 51 depend from claims 41  and further discloses that the composition is adapted for use in treating a plant seed and the limitation of claims 48,50 and 51 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 49 depends from claims 41  and further discloses the concentrations of the claimed Methylobacterium isolatate  and the limitation of claim 49 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 52 depends from claim 41  and  discloses that the claimed Methylobacterium isolated composition is used to treat  a corn, soybean, tomato, fruit or lettuce plant. and the limitations of claim 52 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Accordingly, claims 41-52 are rejected under pre-AIA  35 U.S.C. §101.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-52  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

 The specification does not reasonably provide enablement for the claimed  composition for treating a plant or plant part comprising (iii) a genetically transformed strain obtained from a deposited Methylobacterium selected from the group consisting of NLS0017 (NRRL B-50931), NLS0020 (NRRL B-50930), NLS0021 (NRRL B-50939), NLS0037 (NRRL B-50941), NLS0038 (NRRL B-50942), NLS0042 (NRRL B-50932), NLS0046 (NRRL B-50929), NLS0062 (NRRL B-50937), NLS0064 (NRRL B- 50938), NLS0065 (NRRL B-50935), NLS0066 (NRRL B-50940), NLS0068 (NRRL B-50934), NLS0069 (NRRL B-50936), and NLS0089 (NRRL B-509330); a  as well as a method for producing a composition comprising the claimed  Bacillus methylotrophicus strain DR-08.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims because a statement that the deposit is capable of reproduction has not been made by Applicant as required by 37 C.F.R. 1.807.
37 C.F.R. 1.807   Viability of deposit.
(a) A deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit. Viability may be tested by the depository. The test must conclude only that the deposited material is capable of reproduction. No evidence is necessarily required regarding the ability of the deposited material to perform any function described in the patent application.
(b) A viability statement for each deposit of a biological material defined in paragraph (a) of this section not made under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure must be filed in the application and must contain:
(1) The name and address of the depository;
(2) The name and address of the depositor;
(3) The date of deposit;
(4) The identity of the deposit and the accession number given by the depository;
(5) The date of the viability test;
(6) The procedures used to obtain a sample if the test is not done by the depository; and
(7) A statement that the deposit is capable of reproduction.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) If a viability test indicates that the deposit is not viable upon receipt, or the examiner cannot, for scientific or other valid reasons, accept the statement of viability received from the applicant, the examiner shall proceed as if no deposit has been made. The examiner will accept the conclusion set forth in a viability statement issued by a depository recognized under § 1.803(a).
37 CFR 1.807  requires that the deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit. This requirement for viability is essentially a requirement that the deposited material is capable of reproduction. For the purpose of making a deposit under these rules, there is no requirement that evidence be provided that the deposited material is capable or has the ability to perform any function described in the patent application. However, as with any other issue of description or enablement, if the examiner has evidence or reason to question the objective statements made in the patent application, applicants may be required to demonstrate that the deposited biological material will perform in the manner described.
Under the Budapest Treaty, there is a requirement that the deposit be tested for viability before it is accepted. Thus, a mere statement by an applicant, an authorized representative of applicant or the assignee that the deposit has been accepted under the Budapest Treaty would satisfy 37 CFR 1.807. The examiner should note the clear distinction between a statement by the applicant that the deposit has been made under the Budapest Treaty and one in which the deposit has been made and accepted under the Budapest Treaty. Where a statement is merely an indication that a deposit has been made (with no indication as to whether it has been accepted), there is no assurance that the requirements under 35 U.S.C. 112  have been satisfied.
For each deposit which is not made under the Budapest Treaty, a viability statement must be filed in the patent application and contain the information listed in paragraph (b) of this section. Under 37 CFR 1.807(c), the examiner will accept the conclusion set forth in a viability statement which is issued by a depository recognized under 37 CFR 1.803(a). If the viability test indicates that the deposit is not viable upon receipt, or the examiner cannot, for scientific or other valid reasons, accept the statement of viability received from the applicant, the examiner shall so notify the applicant stating the reasons for not accepting the statement and proceed with the examination process as if no deposit had been made.

Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). These include:

(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure

All of the Wands factors have been considered with regard to the instant claims as discussed below:

(A)    The breadth of the claims: Relevant to the rejection for lack of enablement is the breadth of the claimed  composition for treating a plant or plant part comprising (iii) a genetically transformed strain obtained from a deposited Methylobacterium selected from the group consisting of NLS0017 (NRRL B-50931), NLS0020 (NRRL B-50930), NLS0021 (NRRL B-50939), NLS0037 (NRRL B-50941), NLS0038 (NRRL B-50942), NLS0042 (NRRL B-50932), NLS0046 (NRRL B-50929), NLS0062 (NRRL B-50937), NLS0064 (NRRL B- 50938), NLS0065 (NRRL B-50935), NLS0066 (NRRL B-50940), NLS0068 (NRRL B-50934), NLS0069 (NRRL B-50936), and NLS0089 (NRRL B-509330); a  as well as a method for producing a composition comprising the claimed  Bacillus methylotrophicus strain DR-08.    

(B)    The nature of the invention:  The nature of the invention are the use of compositions comprising Methylobacterium selected from the group consisting of NLS0017 (NRRL B-50931), NLS0020 (NRRL B-50930), NLS0021 (NRRL B-50939), NLS0037 (NRRL B-50941), NLS0038 (NRRL B-50942), NLS0042 (NRRL B-50932), NLS0046 (NRRL B-50929), NLS0062 (NRRL B-50937), NLS0064 (NRRL B- 50938), NLS0065 (NRRL B-50935), NLS0066 (NRRL B-50940), NLS0068 (NRRL B-50934), NLS0069 (NRRL B-50936), and NLS0089 (NRRL B-509330) to treat lettuce seed wherein the plant or plant grown from said seed exhibits a trait improvement selected from the group consisting of an increased rate of leaf growth, an increased rate of root growth, increased total biomass production, increased seed yield, decreased cycle time, and combinations thereof when compared to an untreated control lettuce plant or a control lettuce plant grown from an untreated seed.

(C)/(E)    The state of the prior art/The level of predictability in the art: 
The necessary steps to make and use the invention, as claimed, requires the isolation of the claimed strain from soil as disclosed in the specification.  Therefore, the examiner considers the relevant art to be microbiology.  
The instant specification provides, on page 27 ([0060]) Table disclosing the claimed  Methylobacterium sp. isolates. However, a statement that the deposit is capable of reproduction has not been made by Applicant.
Thus, the examiner considers predictability in the art of making and or using the claimed strain to be very low.  

(D)    The level of one of ordinary skill: The Artisans in the field of microbiology and basic researchers possessing an advanced degree in microbiology, thus the level of skill is high.

(F)/(G)    The amount of direction provided by the inventor/The existence of working examples:  The instant specification provides, on page 27 ([0060]) Table disclosing the claimed  Methylobacterium sp. isolates. However, a statement that the deposit is capable of reproduction has not been made by Applicant.


 (H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
In view of the lack of accessibility to the claimed Methylobacterium sp. isolates, the examiner considers the amount of experimentation required for one of ordinary skill in the art to make and use the invention to be undue.  






















Conclusion
No claims are allowed.
The prior art made of record
The following document is pertinent to the claimed invention although it is not relied on because it broadly teaches the claimed invention. 
Holland et al. (WO 99/43632 , cited by Applicant in the IDS filed 8/11/21).  Holland et al. teach a method for increasing productivity of a plant by spraying Pink Pigmented Faculative Methylotroph (PPFM) on a plant (see abstract).  Holland et al. teach that PPFMs are classified as Methylobacterium spp. (see page 4, lines 11-20).  However, Holland et al. fail to teach coated plant parts or seeds with  Methylobacterium species selected from   NLS0017(NRRL B-50931)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617